DETAILED ACTION
1.	Claims 1-15 and 21-26 of U.S. Application 17/153058 filed on August 29, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 1, lines 24-25, “two internal parallel fluid paths located on opposite diametral sides of the stator” are not shown in the drawings.  The fluid paths 361 and 362 should in figure 13 are not parallel because they intersect at inlet 355 and outlet 354.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Claim 1, line 13, “where bonded” should be -- are bonded --.
Claim 8, line 11, “where bonded” should be -- are bonded --.
Claim 8, line 21, “heat to ambient air,” should be -- heat to ambient air. --.
Claim 8, line 11, “where bonded” should be -- are bonded --.
Claim 8, line 11, “where bonded” should be -- are bonded --.
Claim 15, line 11, “where bonded” should be -- are bonded --.
Claim 15, line 20, “convection to ambient air.” should be -- convection to ambient air, --.
Claim 21, line 13, “where bonded” should be -- are bonded --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said air core windings" in lines 11 and 14.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said air core stator windings --.
Claim 1 recites the limitation "said stator backiron" in lines 13, 18, 19 and 21.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 2 recites the limitation "said loop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said physical loop --.
Claim 3 is also rejected due to dependence on claim 1.
Claim 4 recites the limitation "said stator backiron" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 5 recites the limitation "said stator backiron" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 6 recites the limitation "said stator backiron" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 7 recites the limitation "said stator backiron" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 8 recites the limitation "said air core windings" in line 9 and 12.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said air core stator windings --.
Claim 8 recites the limitation "said stator backiron" in lines 11, 16, 17                                                                                                                                                                                                         and 19.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 9 recites the limitation "said stator backiron" in line 2.                                                                                                                                                                                                    There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 10 recites the limitation "said loop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said physical loop --.
Claims 11-14 are also rejected due to dependence on claim 8.
Claim 15 recites the limitation "said stator backiron" in lines 11, 17 and 21.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said ferromagnetic stator backiron --.
Claim 15 recites the limitation "said air core stator windings" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless stator windings --.
Claim 15 recites the limitation "said stator windings" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless stator windings --.
Claim 21 recites the limitation "said air core windings" in lines 11, 14 and 21.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said air core stator windings --.
Claim 21 recites the limitation "said stator backiron" in lines 13, 18 and 19.                                                                                                                                                                                                There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless ferromagnetic stator backiron --.
Claim 21 recites the limitation "said aircore windings" in lines 21-22.                                                                                                                                                                                                There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said air core stator windings --.
Claim 22 recites the limitation "said air core windings" in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said slotless stator windings --.
Claim 22 recites the limitation "said slotless ferromagnetic stator" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said ferromagnetic stator backiron --.
Claim 24 recites the limitation "said slotless stator backiron" in line 2 and lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said ferromagnetic stator backiron --.
Claim 26 recites the limitation "said loop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- said physical loop --.
Claims 23 and 25 are also rejected due to dependence on claim 15.
Allowable Subject Matter
7.	Claims 1, 8, 15 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Claim 2-7, 9-14 and 22-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Salamah (U.S. Patent No. 7443066) teaches a wind turbine generator includes a stator having a core and a plurality of stator windings circumferentially spaced about a generator longitudinal axis. A rotor is rotatable about the generator longitudinal axis, and the rotor includes a plurality of magnetic elements coupled to the rotor and cooperating with the stator windings. The magnetic elements are configured to generate a magnetic field and the stator windings are configured to interact with the magnetic field to generate a voltage in the stator windings. A heat pipe assembly thermally engaging one of the stator and the rotor to dissipate heat generated in the stator or rotor.
Lafontaine (U.S. PGPub No. 20110025152) teaches an apparatus for converting between mechanical and electrical energy, particularly suited for use as a compact high power alternator for automotive use and "remove and replace" retrofitting of existing vehicles. The apparatus comprises a rotor with permanent magnets, a stator with a winding, and a cooling system. Mechanisms to prevent the rotor magnets from clashing with the stator by minimizing rotor displacement, and absorbing unacceptable rotor displacement are disclosed. The cooling system directs coolant flow into thermal contact with at least one of the winding and magnets, and includes at least one passageway through the stator core. Various open and closed cooling systems are described. Cooling is facilitated by, for example, loosely wrapping the winding end turns, use of an asynchronous airflow source, and/or directing coolant through conduits extending through the stator into thermal contact with the windings.
Haran (U.S. PGPub No. 20210152052) teaches a slotless electric motor provides a phase change material that may communicate thermally through the sides of coils directly attached to the outer circumference of the central stator. A control system modeling the motor allows effective operation for short durations.
Gabrys (U.S. Patent No. 7525230) teaches a brushless motor-generator includes a rotor having a ferromagnetic tube with radially polarized, alternating polarity permanent magnet poles, and an air core armature that magnetically exerts torque upon the rotor. The magnetic poles drive magnetic flux across a radial magnetic air gap inside of the tube and through windings of the armature that are located in the air gap. The windings utilize wire that is comprised of multiple individually insulated strands that are bundled together and sheathed in an outer electrically insulating serve that separates adjacent windings and provides a higher dielectric breakdown strength than the insulation on the individually insulated strands. A thin circumferentially tensioned band is wrapped around the outer diameter of the axially traversing portions of the windings where located inside the magnetic air gap, imparting radial compression and structural integrity to the windings and increasing the circumferential structural strength of the air core armature for torque production.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834